Name: 84/46/EEC: Commission Decision of 26 January 1984 amending for the first time Decision 84/36/EEC concerning certain protective measures against foot-and-mouth disease in the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-01-31

 Avis juridique important|31984D004684/46/EEC: Commission Decision of 26 January 1984 amending for the first time Decision 84/36/EEC concerning certain protective measures against foot-and-mouth disease in the Netherlands Official Journal L 028 , 31/01/1984 P. 0019 - 0019*****COMMISSION DECISION of 26 January 1984 amending for the first time Decision 84/36/EEC concerning certain protective measures against foot-and-mouth disease in the Netherlands (84/46/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 83/646/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 83/646/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as amended by Directive 81/476/EEC (5), and in particular Article 7 thereof, Whereas, following the apparition of a case of foot-and-mouth disease in the Netherlands, the Commission, by Decision 84/36/EEC (6), has established certain protective measures concerning trade from the contaminated parts of the territory; Whereas an isolated outbreak of the disease has occurred in a part of the territory of the Netherlands beside that area where the first cases have occurred; whereas the disease has only affected young unvaccinated bovines; whereas the causative virus is type O1; whereas the vaccine which has been used ensures an efficient protection against this type of virus; Whereas it is necessary to extend the measures actually in force to that part of the territory currently concerned; whereas certain Member States have taken protective measures in this regard; Whereas, by consequence, all Member States must adopt adequate measures to assure their protection during the time necessary for the eradication of the disease; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 84/36/EEC is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 The Member States shall forbid the introduction into their territory of bovine animals and pigs coming from that part of the territory of the Netherlands as mentioned in the Annex.' 2. Article 2 is replaced by the following: 'Article 2 The Member States shall forbid the introduction into their territory of fresh meat of cattle, pigs, sheep and goats and meat based products, other than products which have been submitted to treatments as foreseen by Article 4 (1) of Directive 80/215/EEC, coming from that part of the territory of the Netherlands as mentioned in the Annex.' 3. The following Article 3a is inserted: 'Article 3a The Member States will modify the measures applicable to trade to render them in conformity with this Decision. They will immediately inform the Commission.' 4. The Annex is replaced by the following: 'ANNEX The territory of the communes of Noordoostpolder and Urk, the Flevoland and the continental part of the territory of the Province of Noord-Holland situated north of the North Sea canal and Het IJ.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 January 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 360, 23. 12. 1983, p. 44. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 1. 1980, p. 4. (5) OJ No L 186, 8. 7. 1981, p. 20. (6) OJ No L 23, 28. 1. 1984, p. 34.